Macquarie Capital (USA) Inc.

A Member of the Macquarie Group of Companies

 

125 West 55th Street Telephone 1 212 231 1000 New York, NY 10019 Tollfree 1 800
648 2878 UNITED STATES Facsimile 1 212 231 1717   Internet www.macquarie.com

 

 

 



July 16, 2014

 

Mr. Sanjay Arora

Chief Executive Officer

Terrapin 3 Acquisition Corporation

590 Madison Avenue, 35th Floor

New York, NY 10022

 

Dear Mr. Arora:

 

In recognition of the relationship between Terrapin 3 Acquisition Coporation
(the “Company”) and MIHI LLC, the Company agrees that prior to the third
anniversary of the date of this letter agreement, the Company shall, and shall
cause its subsidiaries to, engage Macquarie Capital (USA) Inc. (“Macquarie
Capital”), or an affiliate of Macquarie Capital designated by it, to act, on any
and all transactions with a value greater than $30 million, as: (a) a
bookrunning managing underwriter, a bookrunning managing placement agent, or a
bookrunning managing initial purchaser, as the case may be, in connection with
any offering or placement of securities (including, but not limited to, debt,
equity, preferred and other hybrid equity securities or equity linked
securities) by the Company or any of its subsidiaries, in each case with
Macquarie Capital receiving total compensation in respect of any such
transaction that is equal to or better than 40% of the total compensation
received by all underwriters, placement agents, and initial purchasers, as the
case may be, in connection with such transaction and not less than the
compensation received by any one individual underwriter, placement agent or
initial purchaser, as the case may be, and (b) a financial advisor in connection
with any (i) restructuring (through a recapitalization, extraordinary dividend,
stock repurchase, spin-off, joint venture or otherwise) by the Company or any of
its subsidiaries, (ii) acquisition or disposition of a business, asset or voting
securities by the Company or any of its subsidiaries or (iii) debt or equity
financing or any refinancing of any portion of any financing by the Company or
any of its subsidiaries, in each case with Macquarie Capital receiving total
compensation in respect of any such transaction that is equal to or greater than
40% of the total compensation received by all financial advisors in connection
with such transaction (50% in the case of the initial business combination (the
“Business Combination”)), and not less than the compensation received by any
individual financial advisor. The Company understands that Macquarie Capital may
decline any such engagement in its sole and absolute discretion. Any engagement
of Macquarie Capital pursuant to this paragraph shall become a commitment by
Macquarie Capital to assume such engagement only if such engagement is set forth
and agreed to by Macquarie Capital in writing in a separate agreement. Any such
engagement shall be on Macquarie Capital’s customary terms (including, as
applicable, representations, warranties, covenants, conditions, indemnities and
fees based upon the prevailing market for similar services for global,
full-service investment banks).

 

 

 

With regard to the preceding scope of services, it is understood that Macquarie
Capital will not be retained to render a fairness opinion on the Business
Combination, although this letter agreement will apply, with respect to other
aspects of the Business Combination. If, in Macquarie’s sole and reasonable
determination, it is unable to provide the services requested under this
agreement, it will notify the board as soon as practical of its intention to
decline such engagement, or to seek an appropriate amendment to this agreement.

 



 

 



Mr. Sanjay Arora

July 16, 2014

Page 2

 

 

This letter agreement may be executed in any number of counterparts, each of
which shall be an original, and all of which, when taken together, shall
constitute one agreement. Delivery of an executed counterpart of this letter
agreement by facsimile, email or other form of electronic transmission shall be
deemed to constitute due and sufficient delivery of such counterpart. This
letter agreement and any related dispute shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York applicable to
contracts executed in and to be performed in that State.

 

 

 

[Signature Page to Follow]

 

 

 

 

 

In witness whereof, the parties have caused this agreement to be executed on
their behalf by the undersigned, thereunto duly authorized, as of the date first
set forth above.

 

Yours faithfully
Macquarie Capital (USA) Inc.

 

By:  /s/J. Andrew Underwood

Name: J. Andrew Underwood
Title: Managing Director

 

By:  /s/Drew Reid

Name: Drew Reid
Title: Senior Vice President

 

Accepted and Agreed:

 

TERRAPIN 3 ACQUISITION CORPORATION

 

 

By:  /s/Sanjay Arora

Name: Sanjay Arora
Title: Chief Executive Officer

 



 

 